Case:19-11513-SDB Doc#:22 Filed:01/24/20 Entered:01/24/20 14:46:47 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

IN THE MATTER OF:
Kenneth Robert Burrows
Debtor(s)

CHAPTER 7, CASE NO. 19-11513-SDB

TRUSTEE'S FILE NO.

TRUSTEE'S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

Real Estate

4217 Windslow Drive
Evans GA 30809-0000 Columbia

Cars, vans, trucks, tractors, SUV's, motorcycles
2013 GMC Siearra mileage: 124000

Watercraft, aircraft, motor homes, ATVs/rec. vehicles
Household Goods/Furnishings

Electronics

Collectibles of value

Equipment for sports and hobbies

Firearms

.22 pistol and a 12 guage shotgun

Clothes (Includes furs, designer wear, shoes, accessories)
Jewelry

Non-farm animals

Cash on Hand

Deposits in banks, ete.

Bank of America

Pen Fed CU

South State

Stocks/Bonds

Business Interests

Pension/Retirement

Licenses, franchises, and other general intangibles
Insurance Policies

Life Insurance, no cash value, 2 policies

Tax Refunds

Accounts Receivable

Contingent Claims of Every Nature

Office Equipment

Machinery/Equipment

Inventory

VALUE

310,000.00 $

16,000.00 §$

1,500.00 $
1,000.00 $

400.00 $
250.00 §$

1,100.00 $
20.00 $
800.00 §$

0.00 $

CLAIMED AS ABANDONED

EXEMPTION

33,845.00

0.00

1,500.00
1,000.00

 

400.00
250.00

1,100.00
20.00
800.00

0.00

 
Case:19-11513-SDB Doc#:22 Filed: oL/2ai20 Entered: 01/24/20 14:46:47 Page:2 of 2

Farm or Comm. Fishing Equip./Supplies/Farm animals

Other Personal Property of Any Kind

 

Laverne Walker for money loaned to repair a home in Flordia. $ 0.00 0.00 i c if wz
Nathan Huff is attorney for Debtor, claim again ‘st L. Walker net abancone

NOW COMES, Joseph E. Mitchell, III, Trustee of the estate of the above-named debtor(s) and files this report of inventory and
abandonment with respect to the property of the bankruptcy estate. Ch aphan S| Asse sh a °

Dated: oll2e [zo DVer Mr

Joseph E. Mitchell, III, Trustee

\m% lis /3

 

 
